UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 333-151252 TouchIT Technologies, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 26-2477977 (State of Incorporation) (I.R.S. Employer Identification Number) Istanbul Trakya Serbest Bölgesi Atatürk Bulvari Ali Riza Efendi cd., A4 Blok Çatalca, Istanbul Turkey (Address of Principal Executive Offices, Including Zip Code) Registrant’s telephone number: +44 /+90 Securities registered pursuant to Section12(b) of the Act: None Not Applicable (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox The aggregate market value of the voting common equity held by non-affiliates as of June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $6,993,000. The number of shares outstanding of common stock as of March 30, 2011 was 64,549,419. DOCUMENTS INCORPORATED BY REFERENCE N/A. EXPLANATORY NOTE TouchIT Technologies, Inc. (the “Company”) is filing this Amendment No. 2 on Form 10-K/A (this “Amendment”) to amend its Annual Report on Form 10-K for the year ended December 31, 2010 that was filed with the Securities and Exchange Commission (the “SEC”) on March 31, 2011 (the “Original Report”), as previously amended by the Company’s Form 10-K/A filed with the SEC on September 7, 2011 (the “Amendment No.1”), to amend the following: 1) Item 15 of Part IV, to include revised Independent Auditors Reports to opine that the financial statements “present fairly” the financial position of the Company as opposed to “give a true and fair view of” the financial position of the Company which was the language used in the prior reports. While Item 15 is restated herein in its entirety, the only change to this Item was the inclusion of the revised Independent Auditors Reports, located on pages F-1 and F-20. No other changes have been made to the Original Report and Amendment No.1. This Amendment speaks as of the original filing date of the Original Report, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way and other disclosures made in the Original Report and Amendment No.1. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements, included in this Amendment on Form10-K/A and other filings of the registrant under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as well as information communicated orally or in writing between the dates of such filings may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. 2 PART IV Item 15.Exhibits, Financial Statements Schedules. (a) Documents Filed. The following documents are filed as part of this Amendment No. 2 on Form 10-K/A or incorporated by reference as indicated: 1.Financial Statements. The financial statements of TouchIT Technologies, Inc. and its subsidiaries are filed under Item 8: Report of Independent Registered Public Accounting Firm for TouchIT Ed F-1 TouchIT Ed Statement of Financial Position as of December 31, 2010 and 2009 F-2 TouchIT Ed Statement of Income as of December 31, 2010 and 2009 F-3 TouchIT Ed Statement of Cash Flow as of December 31, 2010 and 2009 F-4 TouchIT Ed Statement of Changes in Equity as of December 31, 2010 and 2009 F-5 Notes to TouchIT Ed Financial Statements F-6 Report of Independent Registered Public Accounting Firm for TouchIT Tech KS F-20 TouchIT Tech KS Statement of Financial Position as of December 31, 2010 and 2009 F-21 TouchIT Tech KS Statement of Income as of December 31, 2010 and 2009 F-22 TouchIT Tech KS Statement of Cash Flow as of December 31, 2010 and 2009 F-23 TouchIT Tech KS Statement of Changes in Equity as of December 31, 2010 and 2009 F-24 Notes to TouchIT Tech KS Financial Statements F-25 2.Exhibits and Exhibit Index. See the Exhibit Index included as the last part of this Amendment No. 2 on Form 10-K/A, which is incorporated herein by reference. 3 EXHIBIT INDEX The following documents are filed as a part of this report or are incorporated by reference to previous filings, if so indicated: Exhibit Number Description Amended and Restated Articles of Incorporation (incorporated by reference to Exhibit 3.1 of Form 10-K filed March 31, 2011) Bylaws of TouchIT Technologies, Inc. (incorporated by reference to Exhibit 3.2 of Form S-1 filed May 29, 2008) Share Exchange Agreement (incorporated by reference to Exhibit 2.1of Form 8-K filed on May 12, 2010) The Credit Agreement (incorporated by reference to Exhibit 10.1 of Form 8-K filed February 23, 2011) 21 Subsidiaries of TouchIT Technologies, Inc. (incorporated by reference to Exhibit 21 of Form 10-K filed March 31, 2011) 31.1* Certification of Principal Executive Officer 31.2* Certification of Principal Financial Officer 32.1* Certification of Chief Executive Officer and Chief Financial Officer * Filed herewith 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the SecuritiesExchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TouchIT Technologies, Inc. f.k.a Hotel Management Systems, Inc. By: /s/Andrew Brabin Andrew Brabin, Chief Financial Officer September 20, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Title Date /s/ Recep Tanisman Chief Executive Officer and Director (Principal Executive Officer) September20, 2011 Recep Tanisman /s/ Andrew Brabin Chief Financial Officer,Corporate Secretary, Treasurer, and Director September20, 2011 Andrew Brabin (Principal Financial and Accounting Officer) /s/ Ronald George Murphy Officer and Director September20, 2011 Ronald George Murphy 5 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 TOGETHER WITH INDEPENDENT AUDITORS’ REPORT INDEPENDENT AUDITORS REPORT To the Board of Directors of Touch It Education Technologies Dış Ticaret Kollektif Şirketi Andrew Stuart Brabin ve Ortağı Report on the Financial Statements We have audited the accompanying financial statements of Touch IT Education Technologies Dış Ticaret Kollektif Şirketi Andrew Stuart Brabin ve Ortağı(“the Company”) which comprise the financial position as of 31 December 2010 and 31 December 2009 and statements of comprehensive income, changes in equity and cash flows for the period then ended, and a summary of significant accounting policies and other explanatory notes. Management Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Generally Accepted Accounting Principles in the United States of America. This responsibility includes: designing, implementing and maintaining internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error; selecting and applying appropriate accounting policies; and making accounting estimates that are reasonable in the circumstances. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). These standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance whether the financial statements are free from material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Opinion In our opinion, the accompanying financial statements present fairly the financial position of the Company as of December 31, 2010, and of its financial performance and its cash flows for the year then ended in accordance with Accounting Principles Generally Accepted in the United States of America. We would like to draw your attention to the following matter: According to Turkish Tax Legislation, service invoices issued abroad are subject to withholding tax with a rate of 20%, provided that the service has been received in Turkey. During our audit of 2010, we have determined significant amount of such invoices under the name of consultant fee and expenses totally amounting to approximately USD 218,628. However, the Company Management does not foresee any risk on the basis of the interpretation that those consultancy services have been received abroad; the Company may face possible tax risk in case of a different interpretation by the tax office Istanbul, 8 March2011 DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Member of MAZARS /s/ Gökhan Almacı Partner F-1 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI STATEMENT OF FINANCIAL POSITION AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes ASSETS Cash and cash equivalents 5 Trade receivables, net 6 Due from related parties 7 Due from shareholders 7 Inventories, net 8 Other current assets 9 Total current assets Rights, net 10 Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Trade payables 11 Due to related parties 7 Due to shareholders 7 Other current liabilities 12 Total current liabilities Share purchase advances 1 Employee termination benefits 13 Total long-term liabilities Shareholders' Equity: Share capital 14 Retained Earnings Net income/ (loss) for the period ) Total shareholders’ equity Total liabilities and shareholders’ equity The accompanying notes form an integral part of these financial statements. F-2 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI STATEMENTS OF INCOME AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes Sales 15 Cost of sales 16 ) ) Gross profit Marketing and selling expenses 17 ) ) General and administrative expenses 18 ) ) Total operating income ) Financial income / (expense), net 20 ) ) Other income / (expense), net 19 Profitbefore provision for taxation ) Provision for taxation - Current - Deferred Net income for the period ) Other comprehensive income Currency translation differences Total comprehensive income for the period ) The accompanying notes form an integral part of these financial statements. F-3 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI STATEMENT OF CASH FLOW AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Cash flow from operating activities Net income for the period ) Adjustments to reconcile net profit to net cash provided by operating activities: Provision for employee termination benefit ) Depreciation Net income adjusted to non-cash items ) Changes in operating assets and liabilities: Change in trade receivables ) ) Change in due from related parties ) Change in due from shareholders ) Change in inventories ) ) Change in other current assets Change in trade payables ) Change in due to related parties Change in due to shareholders ) Change in other current liabilities ) Net cash provided from operating activities ) ) Cash flows from investing activities: Change in share purchase advances Net cash provided from investing activities ) ) Cash flows from financing activities: Increase of share capital Cash flows provided by financing activities Net decrease in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period The accompanying notes form an integral part of these financial statements. F-4 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI STATEMENT OF CHANGES IN EQUITY AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Share capital Retained Earnings Net income for the year / period Total Shareholders' Equity Balances at 31 December 2008 Transfer to retained earnings ) Net income for the year Balances at 31 December 2009 Share capital increase Transfer to retained earnings ) Net income for the year ) ) Balances at 31 December 2010 ) The accompanying notes form an integral part of these financial statements. F-5 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 1. OPERATIONS OF THE COMPANY: General The Company established as a form of partnership (kollektif şirket). In Turkey, partnership is the association of two or more people who co-own a business for trading goods under a trade name. The co-owners have unlimited responsibility to their creditors. This form of companies does not have minimum capital requirements. Nature of Activities Touch IT Education Technologies Dıs Ticaret Kollektif Sirketi Andrew Stuart Brabin ve Ortağı, formerly RT Lojistik Dıs Ticaret Kollektif Sirketi Recep Tanısman ve Ortağı; (referred as “Touch ITEducation”) was established on 27 August 2007 with a ‘‘Share Transfer of Open Company andAmendment Agreement’’. Touch IT Education primarily engages in sales and purchases of theinteractive writing board and all educational equipment. On May 7, 2010, Touch IT Education, Touch IT Technologies and their stockholders (“Touch ITTurkey”) entered into a Share Exchange Agreement with Hotel Management Systems, Inc (“HotelManagement”), a Nevada corporation. Pursuant to the terms of the Share Exchange Agreement, Hotel Management issued a total of48,330,000 shares of their common stock, par value USD 0.001 per share (the “Common Stock”), tothe shareholders of Touch IT Technology and Touch IT Education in exchange for the transfer of100% of the shares of TouchIT Tech and Touch IT Education to Hotel Management. This exchangetransaction resulted in Touch IT Technologies and Touch IT Education becoming HotelManagement. The wholly-owned subsidiaries and the stockholders of Touch IT Turkey ownapproximately 78.93% of the Hotel Management’s issued and outstanding stock, prior to anyfinancing. Simultaneously with the closing of the Share Exchange Agreement, on May 7, 2010, HotelManagement entered into a Subscription Agreement (the “Subscription Agreement”) with investorsfor the sale of shares up to the value of USD 1,500,000 (the “Purchase Price”). As a result, USD750,000 of the Purchase Price has been recognized in Touch IT Education’s balance sheet as a futureobligation to one of the investors. No changes in the shareholder structure of Touch IT Turkey have been made since the formal registration has not yet been completed Average number of employees of the Company as of 31 December 2010 is 6 while it was 3 as at December 31, 2009. 2. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC 820, “Fair Value Measurements and Disclosure”, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual reporting periods beginning after 15 December 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after 15 December 2010, its adoption will not have a material impact on the Company’s financial statements. 3. BASIS OF PRESENTATION The Company maintains its books of account and prepares its statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation and the uniform chart of accounts issued by the Ministry of Finance. The accompanying US Dollar financial statements are based on the statutory records which are obtained under the historical cost convention, with adjustments and reclassifications, for the purpose of fair presentation in accordance with Generally Accepted Accounting Principles in the United States of America (US GAAP). The Company’s fiscal year ends on December 31. F-6 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4. SIGNIFICANT ACCOUNTING POLICIES: Cash and cash equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into cash, with original maturities of three months or less. Revenue recognition The Company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectability is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates and returns. Inventories Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. Related parties Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parties. Related parties also included individuals that are principle owners, management and members of the Company’s Board of Directors and their families. Rights Rights are stated at cost. Depreciation is computed on the straight-line method over the estimated useful lives of the assets. Assets are reviewed for impairment whenever changes in circumstances or events may indicate that the carrying amounts are not recoverable. If the fair value is less than the carrying amount of the asset, a loss is recognized for the difference. Taxation Partnerships (“kollektif şirket”) are incorporated body according to Turkish Commercial Code; however, partnerships are not recognized as an incorporated body by income tax act. This fact results in paying individual income tax by partnerships, instead of being subject to corporate income tax. Moreover, services rendered by the Company in free zone area is excluded from paying both value added tax and individual income tax. The Company has Operating Licence for the exemption of income tax which is taken from Undersecretariat of The Prime Ministry for Foreign Trade, numbered TRY-149, dated November 1, 2001 and period of validation is 15 years. Retirement pay provision Under Turkish laws, lump sum payments are made to employees retiring or involuntarily leaving the Company. Such payments are considered as being part of defined retirement benefit plan. The retirement benefit obligation recognised in the balance sheet represents the present value of the defined benefit obligation as adjusted for unrecognised actuarial gains and losses. F-7 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Foreign currency transactions The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate income and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Following period rates are applicable as of 31 December 2010 and 2009; USD EURO GBP Average USD Leasing - the Company as lessee Leases are classified as capital leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee. All other leases are classified as operating leases. Comprehensive income In June 1997, the Financial Accounting Standard Board issued SFAS No. 130, “Reporting Comprehensive Income”. SFAS 130 is effective for years beginning after 15 June 1997. This statement provides reporting standards of comprehensive income and its components and requires that all components of comprehensive income be reported in the financial statements in the period in which they are recognized. The Company has adopted the provisions of SFAS No. 130 in its financial statements and adoption of this statement did not have any effect. Financial Instruments Pursuant to ASC 820, “Fair Value Measurements and Disclosures”, and ASC 825, “Financial Instruments”, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. F-8 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Financial Instruments (continued) Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, trade receivables and payables, borrowings and amounts due from and due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. 5. CASH AND CASH EQUIVALENTS As of 31 December2010 and 2009 cash and cash equivalents comprised of the followings: Cash in hand Banks 0 Total 6. TRADE RECEIVABLES As of 31 December2010 and 31 December 2009 trade receivables comprised of followings: Trade receivables Provision for doubtful receivables (-) ) Total F-9 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 7. RELATED PARTY BALANCES AND TRANSACTIONS: In the course of conducting its business, the Company conducted various business transactions with related parties on commercial terms. Related parties and shareholders balances and transactions have been presented as follows: Due from related parties Touch IT Technologies Koll. Şir. Ronald George Murphy ve Ortakları Emko Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Total Due from shareholders Andrew Stuart Brabin Total Due to related parties Kamron Inc Emko Yazı Tahtaları ve Eğitim Gereçleri A.Ş. ASB Trading Total Due to shareholders Ali Rıza Tanışman Total Major purchases from related parties have been presented as follows: Major purchases from related parties Touch It Technologies Koll. Şir. Ronald George Murphy ve Ortakları Emko Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Total Major sales to related parties Emko Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Technologies Koll. Şir. Ronald George Murphy ve Ortakları Total F-10 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 7. RELATED PARTY BALANCES AND TRANSACTIONS: Service provided Kamron Inc. Andrew Stuart Brabin Total 8. INVENTORIES As of 31 December 2010 and 2009 inventories comprised of the followings: Advances given for purchases Trade goods Total The insurance on the inventories as of December 31, 2010 and 2009 is USD 100,000. 9. OTHER CURRENT ASSETS: As of 31 December 2010 and 31 December 2009 other receivables and assets comprised of prepaid expenses of USD 221 and USD 382 respectively. NON-CURRENT ASSETS As of 31 December 2010 and 2009 non-current assets comprised of followings: License right Depreciation allowance ) ) Total Rights represent the operating license obtained from Under secretariat of The Prime Ministry for Foreign Trade. The validation date of the licence has been extended from 10 year to 15 year in 2010.The remaining useful life as of December 31, 2010 has been increased from 4 year to 9 year. F-11 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) TRADE PAYABLES As of 31 December 2010 and 2009 trade payables comprised as of the followings: Trade payables Total OTHER CURRENT LIABILITIES As of 31 December2010 and 31 2009 other current liabilities comprised of the followings: Taxes and funds payable Social security withholdings payable Accrued expenses Advances received Due to personnel Total RESERVE FOR EMPLOYMENT TERMINATION BENEFITS The principal assumption is that the maximum liability for each year of service will increase parallel with inflation. Thus, the discount rate applied represents the expected real rate after adjusting for the anticipated effects of future inflation. Consequently, in the accompanying financial statements as at December 31, 2010, the provision has been calculated by estimating the present value of the future probable obligation of the Company arising from the retirement of the employees. The anticipated rate of forfeitures is considered. As the maximum liability is revised semi annually, the maximum amount of TRY 2,623 effective from January 1, 2011 has been taken into consideration in calculation of provision from employment termination benefits (2009: TRY 2,517). SHARE CAPITAL The issued share capital of the Company is respectively for the period ended at 31 December2010 and for the year ended 31 December 2009 comprised as follows; Shareholding Shareholding Amount % Amount % Andrew Stuart Brabin 2 75 Ali Rıza Tanışman 4 25 Recep Tanışman 20 Cansın Tanışman 2 Volkan Tanışman 2 F-12 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) SALES The composition of sales by principal operation for the period ended as at 31 December 2010 and 2009can be summarized as follows: Electronic set Remote Control for classroom EBEAM whiteboard and devices Touch IT board Triumph board Writing pad Others Returns (-) ) Total COST OF SALES The composition of cost of sales by principal operations for the period ended as at 31December 2010 and 2009 can be summarized as follows: Beginning inventory of trade goods Purchases Ending inventory of trade goods (-) ) ) Total F-13 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) MARKETING AND SELLING EXPENSES The composition of marketing and selling expenses by principal operations for the year ended as at 31 December 2010 and 2009 can be summarized as follows: Shareholdersexpenses (*) Export expenses Web site design expenses Other expenses Total (*) The balance comprises of the marketing and selling expense of Ronald George Murph and Andrew Stuart Brabin. GENERAL AND ADMINISTRATIVE EXPENSES The composition of general and administrative expenses by principal operations for the period ended as at 31 December 2010 and 2009 can be summarized as follows: Consultancy expenses (*) Salaries Rental expenses Depreciation expenses Other expenses Total (*) The vast majority of the balance comprises of consultancy invoices issued by Kamron and ASB F-14 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 19. OTHER INCOME AND (EXPENSES), net: The composition of other income and expenses for the years ended at 31 December 2010 and 2009 can be summarized as follows: Other income Insurance compensation income Provision for doubtful receivables ) Consultancy income Other expense (5 ) ) Total 20. FINANCIAL EXPENSES: The composition of financial expenses, net for the years ended at 31 December 2010 and 2009 can be summarized as follows: Bank charges ) ) Total ) ) F-15 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES Capital risk management The Company manages its capital to ensure that it will be able to continue as a going concern while maximizing the return to stakeholders through the optimization of the debt and equity balance. The capital structure of the Company consists of debt, which includes the borrowings, cash and cash equivalents and equity, comprising issued capital, reserves and retained earnings. 31 December2010 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables (including related parties) 6-7 Financial liabilities Trade payables (including related parties) 7-11 31 December 2009 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables (including related parties) 6-7 Financial liabilities Trade payables (including related parties) 7-11 Financial risk factors The Company’s activities expose it to variety of financial risks; market risk, credit risk and liquidity risk. The Company’s overall risk management program focuses on the unpredictability of financial markets seeks to minimize potential adverse effects on the Company’s financial performance. Market risk The Company’s activities expose it primarily to the financial risks of changes in foreign currency exchange rates. F-16 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) Foreign currency risk management The Company undertakes certain transactions denominated in foreign currencies. Hence, exposures to exchange rate fluctuations arise. Foreign currency position, net for the period ended at 31 December 2010 and for the year ended 31 December 2009 can be summarized as follows: F/C Foreign Foreign Type Currency TRY Currency TRY Banks USD EUR 19 38 Due from related parties USD Trade receivables USD Advances given USD (Inventories) Trade payables USD ) ) Advances received USD ) (Other current liabilities) Due to related parties USD ) ) Share purchase advances USD ) ) Net F/C Assets and Liabilities ) F-17 TOUCH IT EDUCATION TECHNOLOGIES DIŞ TİCARET KOLLEKTİF ŞİRKETİ ANDREW STUART BRABIN VE ORTAĞI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in financial loss to the Company. The Company has adopted a policy of only dealing with creditworthy counterparties. The Company’s exposure and the credit ratings of its counterparties are continuously monitored and the aggregate value of transactions concluded is spread amongst approved counterparties. Liquidity risk management Liquidity risk arises from the fact that the Company may not receive funds from its counterparties at the expected time. This risk is managed by maintaining a balance between continuity of funding and flexibility through the use of overdrafts and trade receivables. The following tables details the Company’s remaining contractual maturity for its non derivative financial liabilities. The tables have drawn up based on the undiscounted cash flows of financial liabilities based on the earliest date on which the Company can be required to pay. Current Noncurrent Total 31 December 2010 Trade payables (including related parties) 31 December 2009 Trade payables (including related parties) SUBSEQUENT EVENTS Effective from January 1, 2011, the ceiling for employee termination benefits has increased to RY 2,623. F-18 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI FINANCIAL STATEMENTS AS OF 31 DECEMBER 2010 TOGETHER WITH INDEPENDENT AUDITORS’ REPORT F-19 INDEPENDENT AUDITORS REPORT To the Board of Directors of Touch IT Technologies Kollektif Şirketi Ronald George Murphy ve Ortakları Report on the Financial Statements We have audited the accompanying financial statements of Touch IT Technologies Kollektif Şirketi Ronald George Murphy ve Ortakları(“the Company”) which comprise the financial position as of 31 December2010 and 31 December 2009 and statements of comprehensive income, changes in equity and cash flows for the period then ended, and a summary of significant accounting policies and other explanatory notes. Management Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Generally Accepted Accounting Principles in the United States of America. This responsibility includes: designing, implementing and maintaining internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error; selecting and applying appropriate accounting policies; and making accounting estimates that are reasonable in the circumstances. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). These standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance whether the financial statements are free from material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Opinion In our opinion, the accompanying financial statements present fairly the financial position of the Company as of December 31, 2010, and of its financial performance and its cash flows for the year then ended in accordance with Accounting Principles Generally Accepted in the United States of America. We would like to draw your attention to the following matters: The accompanying financial statements of the Company have been prepared on a going concern basis. However, in the accompanying financial statements, the Company’s current liabilities exceed its current assets by an amount of USD 231,259 and the total equity shows a negative balance amounting to USD153,218 as of December 31, 2010. Accordingly, the continuity of the Company’s operations is dependent on the profitability of future operations and the existence of necessary financial support by shareholders and other creditors. Istanbul, 8 March 2011 DENGE BAĞIMSIZ DENETİM SERBEST MUHASEBECİ MALİ MÜŞAVİRLİK A.Ş. Member of MAZARS /s/ Gökhan Almacı Partner F-20 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF FINANCIAL POSITION AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes ASSETS Cash and cash equivalents 5 Trade receivables, net 6 Due from shareholders 7 Inventories, net 8 Other current assets 9 Total current assets Property and equipment, net 10 Intangible assets, net 11 Other non-current assets 12 Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Short-term bank loans 13 Trade payables 14 Due to shareholders 7 Due to related parties 7 Other current liabilities 15 Total current liabilities Long-term bank loans 13 Employee termination benefits 16 Total long-term liabilities Shareholders' Equity: Share capital 17 Accumulated deficit ) ) Net profit/(loss) for the period ) Total shareholders’ equity ) ) Total liabilities and shareholders’ equity F-21 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF COMPREHENSIVE INCOME FOR THE YEARS ENDED AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes Sales 18 Cost of sales 19 ) ) Gross profit Marketing and selling expenses 20 ) ) General and administrative expenses 21 ) ) Total operating profit ) Financial income / (expense), net 23 ) ) Other income / (expense), net 22 ) ) Profit before provision for taxation ) Provision for taxation - Current - Deferred Net profit for the period ) Other comprehensive income Currency translation differences Total comprehensive income for the period ) The accompanying notes form an integral part of these financial statements. F-22 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF CASH FLOW AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Cash flow from operating activities Net profit for the period ) Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation Provision for employee termination benefit Net profit adjusted to non-cash items ) Changes in operating assets and liabilities: Change in trade receivables ) ) Change in due from shareholders ) Change in inventories ) Change in other current assets ) Change in other non current assets ) Change in trade payables ) Change in due to shareholders ) Change in due to related parties Change in other current liabilities ) Net cash used for operating activities Cash flows from investing activities: Purchased of property and equipment and intangibles ) ) Net cash outflows from investing activities Cash flows from financing activities: Increase in short-term borrowings ) Decrease in long-termborrowings ) ) Cash outflows generated by financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period The accompanying notes form an integral part of these financial statements. F-23 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF CHANGES IN EQUITY AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Share capital Accumulated deficit Net (loss) /profit for the year/ period Total Shareholders' Equity Opening balance as of 1 January 2009 ) ) Transfer to accumulated deficit ) ) Lloss for the year 2009 ) ) Balances at 31 December 2009 ) ) ) Transfer to accumulated deficit ) Net profit for the year 2010 Balances at 31 December 2010 ) ) The accompanying notes form an integral part of these financial statements. F-24 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 1. OPERATIONS OF THE COMPANY: General The Company established as a form of partnership (kollektif şirket). In Turkey, partnership is the association of two or more people who co-own a business for trading goods under a trade name. The co-owners have unlimited responsibility to their creditors. This form of companies does not have minimum capital requirements. Nature of activities Touch IT Technologies Kollektif Sirketi Ronald George Murphy ve Ortakları (referred as“Touch IT Technologies”) was established in September 2008. Touch IT Technologies engages primarily in production and trade of technological blackboard run by infrared system. The Company has an operating license in Trakya, Istanbul free zone area for 15 years which commenced on 9 September 2008. On May 7, 2010, Touch IT Education, Touch IT Technologies and their stockholders (“Touch IT Turkey”) entered into a Share Exchange Agreement with Hotel Management Systems, Inc (“Hotel Management”), a Nevada corporation. Pursuant to the terms of the Share Exchange Agreement, Hotel Management issued a total of 48,330,000 shares of their common stock, par value USD 0.001 per share (the “Common Stock”), to the shareholders of Touch IT Technology and Touch IT Education in exchange for the transfer of 100% of the shares of TouchIT Tech and Touch IT Education to Hotel Management. This exchange transaction resulted in Touch IT Technologies and Touch IT Education becoming Hotel Management. The wholly-owned subsidiaries and the stockholders of Touch IT Turkey own approximately 78.93% of the Hotel Management’s issued and outstanding stock, prior to any financing. Simultaneously with the closing of the Share Exchange Agreement, on May 7, 2010, Hotel Management entered into a Subscription Agreement (the “Subscription Agreement”) with investors for the sale of shares up to the value of USD 1,500,000 (the “Purchase Price”). As a result, USD750,000 of the Purchase Price has been recognized in Touch IT Education’s balance sheet as a future obligation to one of the investors. No changes in the shareholder structure of Touch IT Turkey have been made since the formalregistration has not yet been completed. Average number of employees of the Company as of 31 December 2010 is 10 while it was 6 as at December 31, 2009. 2. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC 820, “Fair Value Measurements and Disclosure”, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual reporting periods beginning after 15 December 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after 15 December 2010, its adoption will not have a material impact on the Company’s financial statements. 3. BASIS OF PRESENTATION The Company maintains its books of account and prepares its statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation and the uniform chart of accounts issued by the Ministry of Finance. The accompanying US Dollar financial statements are based on the statutory records which are obtained under the historical cost convention, with adjustments and reclassifications, for the purpose of fair presentation in accordance with Generally Accepted Accounting Principles in the United States of America (US GAAP). The Company’s fiscal year ends on December 31. F-25 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4. SIGNIFICANT ACCOUNTING POLICIES Cash and cash equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into cash, with original maturities of three months or less. Revenue recognition The company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectability is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates and returns. Inventories Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. Related parties Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parties. Related parties also included individuals that are principle owners, management and members of the Company’s Board of Directors and their families. Property, plant and equipment Property, plant and equipment are stated at cost.Depreciation is computed on the straight-line method over the estimated useful lives of the assets. Assets are reviewed for impairment whenever changes in circumstances or events may indicate that the carrying amounts are not recoverable. If the fair value is less than the carrying amount of the asset, a loss is recognized for the difference. The ranges of estimated useful lives are as follows: Machinery and equipments 2-6 years Motor vehicles 4 years Furniture, fixtures and office equipments 4-5 years Intangible assets Intangible assets and related amortization: Intangible fixed assets are carried at cost and are depreciated by using straight-line method over three years. F-26 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Borrowing costs The historical cost of acquiring an asset includes the costs necessarily incurred to bring it to the condition and location necessary for its intended use. If an asset requires a period of time in which to carry out the activities necessary to bring it to that condition and location, the interest cost incurred during that period as a result of expenditures for the asset is a part of the historical cost of acquiring the asset. All other borrowing costs are recognized in profit or loss in the period in which they are incurred. Taxation Partnerships (kollektif şirket) are incorporated body according to Turkish Commercial Code; however, partnerships are not recognized as an incorporated body by income tax act. This fact results in paying individual income tax by partnerships, instead of being subject to corporate income tax. Moreover, services rendered by the Company in free zone area is excluded from paying both value added tax and individual income tax. The Company has Operating License for the exemption of income tax which has been taken from Undersecretariat of The Prime Ministry for Foreign Trade, numbered TRY-469, dated on 9 September 2008 and period of validation is 15 years. Foreign currency transactions The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate income and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Following period rates are applicable as of 31 December 2010 and 2009: USD EURO GBP Average USD Comprehensive income In September 1997, the Financial Accounting Standard Board issued SFAS No. 130, “Reporting Comprehensive Income”. SFAS 130 is effective for years beginning after 15 September 1997. This statement provides reporting standards of comprehensive income and its components and requires that all components of comprehensive income be reported in the financial statements in the period in which they are recognized. The Company has adopted the provisions of SFAS No. 130 in its financial statements and adoption of this statement did not have any effect. F-27 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Financial instruments Pursuant to ASC 820, “Fair Value Measurements and Disclosures”, and ASC 825, “Financial Instruments”, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, trade receivables and payables, borrowings and amount due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. It is assumed that carrying amounts of financial instruments approximate their current fair values in line with their short term nature. 5. CASH AND CASH EQUIVALENTS As of 31 December 2010 and 2009 cash and cash equivalents comprised of the followings: Cash in hand Banks Total F-28 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 6. TRADE RECEIVABLES As of 31 December 2010 and 31 December 2009 trade receivables comprised of followings: PROFORMANCE PRODUCTS TRIUMPH BOARD S.R.O Others ( less than USD 60,000) Total 7. RELATED PARTY BALANCES AND TRANSACTIONS Due from shareholders has been presented as follows: Due from shareholders Recep Tanışman Total Due to related parties and shareholders has been presented as follows: Due to related parties Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Educations Technologies Dış. Tic. Koll. Şirketi Kamron Inc Total Due to shareholders Ali Rıza Tanışman Andrew Stuart Brabin Recep Tanışman Total F-29 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 7. RELATED PARTY TRANSACTIONS AND BALANCES (CONTINUED) In the course of conducting its business, the Company conducted various business transactions with related parties on commercial terms Major purchases from related parties have been presented as follows: Major purchases from related parties Trade goods Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Educations Technologies Dış. Tic. Koll. Şirketi Total Major sales from related parties have been presented as follows: Major sales from related parties Trade goods Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Touch IT Educations Technologies Dış. Tic. Koll. Şirketi Total Services provided Kamron Inc. Emko Emaye ve Yazı Tahtaları ve Eğitim Gereçleri A.Ş. Total 8. INVENTORIES: As of 31 December 2010 and 2009 inventories comprised of the followings: Raw material and supplies Finished goods Advances given for purchases Other inventories Provision for damaged and slow moving stock (-) ) Total The insurance on the inventories as of 31 December 2010 and 2009 is USD600,000. F-30 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 9. OTHER CURRENT ASSETS: As of 31 December 2010 and 2009 other receivables and assets comprised of the followings: Deposits and Guarantees given Other Total PROPERTY, PLANT AND EQUIPMENT, NET The movement of property, plant and equipment, net as of 31 December 2010 and 2009 is as follows; 1 January 2009 Additions 31 December 2009 Additions 31 December 2010 Cost Machinery and equipment Vehicles Furniture and fixtures Total Depreciation Machinery and equipment ) Vehicles ) Furniture and fixtures ) Total ) Net book value The insurance on property, plant and equipment as of 31 December 2010 and 2009 is USD10,000. F-31 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) INTANGIBLE ASSETS, NET The movement of intangible assets, net as of 31 December 2010 and 2009 is as follows; 31 December 2009 Additions 31 December 2010 Cost Rights Other tangible assets Total Depreciation Rights Other tangible assets Total Net book value OTHER NON CURRENT ASSETS: As of 31 December 2010 and 2009 non-current assets comprised of the prepaid expenses of USD 3,555 and USD 3,725 respectively. F-32 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) BANK LOANS As of 31 December 2010 and 31 December 2009 bank loans comprised the followings: Short term borrowings TRY bank loans Sub total Long term borrowings TRY bank loans Sub total Total Analysis of bank loans’ repayments is as follows: Within one year Between one to two years Total Bank Loans arise from purchases of two motor vehicles. TRADE PAYABLES As of 31 December 2010 and 2009, trade payables comprised the followings: Suppliers Other trade payables Total F-33 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) OTHER CURRENT LIABILITIES As of 31 December 2010 and 2009 other current liabilities comprised the followings: Social security withholdings payable Due to personnel Accrued expenses Advances received Other liabilities 40 Total RESERVE FOR EMPLOYEE TERMINATION BENEFITS The principal assumption is that the maximum liability for each year of service will increase parallel with inflation. Thus, the discount rate applied represents the expected real rate after adjusting for the anticipated effects of future inflation. Consequently, in the accompanying financial statements as at 31 December 2010, the provision has been calculated by estimating the present value of the future probable obligation of the Company arising from the retirement of the employees. The anticipated rate of forfeitures is considered. As the maximum liability is revised semi annually, the maximum amount of TRY 2,517 effective from 1 July 2010 has been taken into consideration in calculation of provision from employment termination benefits (2009: TRY 2,365). The principal actuarial assumptions used at the statement of financial position s dates are as follows: Discount rate % % Expected rates of salary / limit increases % % SHARE CAPITAL The shareholders and their participation percentages as of 31 December 2010 and 2009 are as follows: Shareholding Shareholding Amount % Amount % Ali Rıza Tanışman 2.97% 33.00% Andrew Stuart Brabin 33.70% 34.00% Recep Tanışman 29.73% Ronald George Murphy 32.70% 33.00% Cansın Tanışman 0.90% 100.00% 100.00% SALES The composition of sales by principal operation for the year ended as at 31 December 2010 and 2009 can be summarized as follows: Clever board Touch it board 78 inch Touch it board 80 inch Triumph board 78 inch Electronic circuit Touch it board 90 inch Triumph board 80 inch Touch it board 50 inch Triumph board 50 inch RM easyboard 78 inch Triumph board 90 inch RM easyboard 50 inch Others Returns and discounts(-) ) ) Total F-34 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) COST OF SALES The composition of cost of sales by principal operations for the year ended as at 31 December2010 and 2009 can be summarized as follows: Direct material cost Direct labor cost General production overheads Ending inventory (trade goods) ) ) Depreciation Total MARKETING AND SELLING EXPENSES The composition of marketing and selling expenses by principal operations for the year ended as at 31 December 2010 and 2009 can be summarized as follows: Export expenses Sales & marketing expenses of shareholders Software expenses Fair expense Salaries Consultancy expenses Cargo expenses Depreciation Others Total GENERAL AND ADMINISTRATIVE EXPENSES The composition of general and administrative expenses by principal operations for the year ended as at 31 December 2010 and 2009 can be summarized as follows: Shareholders expenses Consulting expenses Food expenses Depreciation Tax and duties Employee termination benefits Other Total F-35 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) OTHER INCOME AND (EXPENSES),NET The composition of other income and (expenses), net for the year ended as at 31 December2010 and 2009 can be summarized as follows: Provision for impairment of inventory ) Non tax deductable expenses ) ) Other income Total ) ) FINANCIAL EXPENSES The composition of financial expenses for the year ended at 31 December2010 and 2009 can be summarized as follows: Interest expenses Other banking expenses Total FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES Capital risk management The Company manages its capital to ensure that it will be able to continue as a going concern while maximizing the return to stakeholders through the optimization of the debt and equity balance. The capital structure of the Company consists of debt, which includes the borrowings, cash and cash equivalents and equity, comprising issued capital, reserves and retained earnings. 31 December 2010 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables 6 Financial liabilities Borrowings 13 Trade payables (including related parties) 7-14 F-36 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) 31 December 2009 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents 5 Trade receivables 6 Financial liabilities Borrowings 13 Trade payables(including related parties) 7-14 Financial risk factors The Company’s activities expose it to variety of financial risks; market risk, credit risk and liquidity risk. The Company’s overall risk management program focuses on the unpredictability of financial markets seeks to minimize potential adverse effects on the Company’s financial performance. Market risk The Company’s activities expose it primarily to the financial risks of changes in foreign currency exchange rates. Foreign currency risk management The Company undertakes certain transactions denominated in foreign currencies. Hence, exposures to exchange rate fluctuations arise. Foreign currency position, net for the period ended at 31 December 2010 and for the year ended 31 December 2009 can be summarized as follows: F/C Type Foreign Currency TRY Foreign Currency TRY Cash USD - - Banks USD EUR 78 Trade receivables USD Advances Given (inventories) USD - Trade payables USD Due to related parties USD - - EUR Due to shareholders USD Other current liabilities USD Net F/C Assets and Liabilities F-37 TOUCH IT TECHNOLOGIES KOLLEKTİF ŞİRKETİ RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 31 DECEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (CONTINUED) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in financial loss to the Company. The Company has adopted a policy of only dealing with creditworthy counterparties. The Company’s exposure and the credit ratings of its counterparties are continuously monitored and the aggregate value of transactions concluded is spread amongst approved counterparties. Liquidity risk management Liquidity risk arises from the fact that the Company may not receive funds from its counterparties at the expected time. This risk is managed by maintaining a balance between continuity of funding and flexibility through the use of overdrafts and trade receivables. The following tables details the Company’s remaining contractual maturity for its non derivative financial liabilities. The tables have drawn up based on the undiscounted cash flows of financial liabilities based on the earliest date on which the Company can be required to pay. Current Noncurrent Total 31 December 2010 Borrowings Trade payables Due to related parties 31 December 2009 Borrowings Trade payables Due to related parties SUBSEQUENT EVENTS On February 16, 2011 the Company has borrowed USD 250,000 from TCA Global Credit Master Fund pursuant to a revolving credit facility evidenced by a Credit Agreement with an effective date as of November 30, 2010. The Credit Agreement evidences a revolving credit facility in the maximum principal amount of USD 250,000, which subject Lender approval may be increased up to USD 1,000,000. The outstanding principal amount is due on February 16, 2012. Effective from January 1, 2011, the ceiling for employee termination benefits has increased to TRY 2,623. F-38
